297 S.W.3d 673 (2009)
Timothy DICKENS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91531.
Missouri Court of Appeals, Eastern District, Division One.
November 24, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
Chris Koster, Karen L. Kramer, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
Prior report: 167 S.W.3d 734.

ORDER
PER CURIAM.
Movant, Timothy Dickens, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed in accordance with Rule 84.16(b).